162 U.S. 498 (1896)
OREGON SHORT LINE AND UTAH NORTHERN RAILWAY COMPANY
v.
CONLIN.
No. 229.
Supreme Court of United States.
Argued March 17, 1896.
Decided April 20, 1896.
ERROR TO THE SUPREME COURT OF THE STATE OF OREGON.
Mr. John M. Thurston, (with whom was Mr. John F. Dillon on the brief,) for plaintiff in error.
Mr. Alfred S. Bennett for defendant in error.
*499 MR. JUSTICE SHIRAS delivered the opinion of the court.
This is a writ of error to the Supreme Court of the State of Oregon, alleging error in the judgment of that court in affirming a judgment of the circuit court of Washington County in that State, wherein Francis Conlin, the defendant in error in this court, recovered damages for personal injuries alleged to have been caused by the negligence of the Oregon Short Line and Northern Railway Company, plaintiff in error.
The only question presented for our consideration is, whether there was error in denying the petition of the defendant company for removal of the cause into the Circuit Court of the United States. The record discloses a similar state of facts and allegations to that considered in the case, just decided, of The Oregon Short Line and Northern Railway Company v. Jane Skottowe. For the reasons there given, we find no error in the judgment of the Supreme Court of the State of Oregon, and it is accordingly
Affirmed.